     Case: 1:19-cr-00532 Document #: 31 Filed: 05/20/20 Page 1 of 1 PageID #:149

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                       Plaintiff,
v.                                                   Case No.: 1:19−cr−00532
                                                     Honorable Sharon Johnson Coleman
Andrew Anania
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 20, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer as to Andrew Anania:
Defendant Andrew Anania filed an emergency motion for pretrial release [25] from the
Jerome Combs Detention Center. Mr. Anania suffers from lupus and believes he is
therefore at greater risk of contracting COVID−19. At the court's direction, the
government has submitted Mr. Anania's medical records, which appear to show that his
condition is stable. There are no reported cases of COVID−19 at Jerome Combs, but the
court recognizes that this could change quickly, rendering detainees at risk Mr. Anania has
prior convictions for crimes of violence, however, and was on parole after serving time for
murder conspiracy at the time he was apprehended, in possession of semi−automatic
weapon. His evident failure to comply with parole conditions gives little confidence he
would comply with conditions imposed by this court. His emergency motion (759 in 20 C
1792) is denied without prejudice. Notices mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
